Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 FOR IMMEDIATE RELEASE ACS Announces Second Quarter Fiscal Year 2010 Results DALLAS, Texas:January 21, 2010 – Affiliated Computer Services, Inc. (NYSE: ACS) Key highlights from the second quarter of fiscal year 2010: ● Adjusted diluted earnings per share of $1.07 ● New business signings of $275 million of annual recurring revenue ● Revenue of $1.66 billion representing total revenue growth of 3% ● Free cash flow of $252 million, or 15% of revenue ACS today announced second quarter fiscal year 2010revenues of $1.66 billion, a 3% increase compared to the prior year quarter. Second quarter fiscal year 2010 adjusted non-generally accepted accounting principles (“GAAP”) diluted earnings per share was $1.07.Adjusted non-GAAP diluted earnings per share for the comparable prior year period was $0.85.See “Reconciliation of Reported GAAP Results to Adjusted Non-GAAP Results” below. Second quarter new business signings totaled $275 million of annual recurring revenue with an estimated total contract value of $1.7 billion. Total contract value of all signings, including new business signings, renewals and non-recurring revenue, was $3.4 billion.Trailing twelve month total contract value of all signings was $9.8 billion. Fiscal year-to-date revenues were $3.33 billion, a 4% increase over the prior comparable period. Fiscal year-to-date adjusted non-GAAP diluted earnings per share was $2.02.Adjusted non-GAAP diluted earnings per share for the comparable prior year-to-date period was $1.74.See “Reconciliation of Reported GAAP Results to Adjusted Non-GAAP Results” below. “This was a busy quarter at ACS as we worked towards finalizing the Xerox transaction and I’m proud of the operating results our team delivered,” said Lynn Blodgett, ACS president and chief executive officer.“We grew revenue, operating profit and earnings per share.We generated the second highest quarterly operating cash flow and signed the second highest quarter of new business in our history.Additionally, we renewed one of our most significant client relationships.I appreciate our employees’ commitment to the success of ACS.” - 1 - Additional highlights from the second quarter of fiscal year 2010: ● Commercial signings represented 47% of new business signings and Government contributed 53%. From a service line perspective, business process outsourcing contributed 88% of new business signings and 12% were information technology outsourcing. ● The Commercial segment contributed 61% of revenues and grew 5%.The Government segment contributed 39% of revenues. ● Adjusted non-GAAP operating income was $183 million with an adjusted operating margin of 11%.See “Reconciliation of Reported GAAP Results to Adjusted Non-GAAP Results” below. ● Operating cash flow for the second quarter of fiscal year 2010 was $367 million, or 22% of revenues. Capital expenditures and additions to intangible assets was $114 million, or 7% of revenues.Free cash flow was $252 million, or 15% of revenues.The Company’s cash balance was $825 million at December 31, 2009. Additional highlights from the fiscal year-to-date period of 2010: ● New business signings for the fiscal year-to-date period were $487 million of annual recurring revenue, a 20% increase over the prior comparable period.Commercial signings represented 58% of new business signings and Government contributed 42%.From a service line perspective, business process outsourcing generated 84% of new business signings and 16% were information technology outsourcing. Total contract value of all signings for the fiscal year-to-date period was an estimated $4.9 billion. ● For the fiscal year-to-date period, the Commercial segment accounted for 61% of revenues and grew 6%.The Government segment accounted for 39% of revenues and grew 1%. ● Cash flow from operating activities for the fiscal year-to-date period was $346 million, or 10% of revenues, and free cash flow was $103 million, or 3% of revenues. Capital expenditures and additions to intangible assets were $243 million, or 7% of revenues. On September 27, 2009, ACS and Xerox Corporation executed an Agreement and Plan of Merger (which was amended on December 13, 2009) pursuant to which ACS would be acquired by Xerox.The agreement was approved by the Board of Directors (and recommended by a special committee of independent directors) and is subject to certain closing conditions.Those conditions include approval of ACS and Xerox Corporation stockholders.Both companies have scheduled shareholders meetings for February 5, 2010. Due to ACS’ proposed merger with Xerox, ACS will not host an earnings conference call and will not be updating prior financial guidance or providing financial guidance for the third quarter or fiscal year 2010. ACS, a global FORTUNE 500 company with approximately 78,000 people supporting client operations reaching more than 100 countries, provides business process outsourcing and information technology solutions to world-class commercial and government clients. The company’s Class A common stock trades on the New York
